Citation Nr: 1126415	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-43 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1960.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.

This matter was remanded by the Board in August 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a TDIU rating based on service-connected disabilities.  Service connection is in effect for status post burn, left hand with limitation of motion, rated 30 percent disabling, effective August 27, 2001; limitation of motion, left index or long finger associated with status post burn, left hand with limitation of motion, rated 10 percent disabling, effective December 10, 2009; tinnitus, rated 10 percent disabling, effective August 27, 2001; and, bilateral hearing loss, rated noncompensably disabling, effective August 27, 2001.  His combined evaluation is 40 percent from August 27, 2001, and 50 percent from December 10, 2009. 

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2010).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension service, for extra- schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In the present case, the percentage requirements of the regulation for a TDIU have not been satisfied and thus the issue falls under the purview of § 4.16(b).  Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

As discussed in the August 2010 Remand, the Veteran has submitted statements of unemployability, asserting that he has been unable to work as a result of his service-connected left hand disability.  He explained in a June 2008 statement that his hand was becoming "non-functioning" and that, as a result, he can "no longer be gainfully employed."  At the June 2008 hearing, he testified that he was prevented from working due to a nonservice-connected heart disorder and his service-connected left hand disability.  

In December 2010, the Veteran underwent a VA examination.  It was noted that the Veteran was employed in mail delivery on a part-time basis.  He denied missing time from work but reported that he was down from 4 hours a day to 1 hour a day due to his left hand and low back pain.  He reported wearing a glove on the left hand which keeps it warm and that is helpful.  He reported decreased manual dexterity, problems with lifting and carrying, and lack of stamina.  The examiner diagnosed status post burn to the left hand in 1958, healed with mild decreased range of motion and strength, and degenerative joint disease.  The examiner stated that the left hand burn, which is not even visible at this time would not now, or at a younger age, render him unable to secure or follow a substantially gainful occupation.  The examiner's rationale was that the burn has been restated to be not visible in multiple examinations.  Furthermore, the Veteran does not claim the hand makes him unemployable.  He worked for a mill at a younger age, and the hand did make gainful employment more difficult, but he was able to continue working.

The Board has determined that such VA examination report is inadequate as the examiner appeared to only consider the actual burn to the left hand in rendering an opinion with regard to unemployability, but failed to consider the symptomatology associated with the residuals of the burn and his service-connected disabilities.  The Board notes that his status post burn, left hand with limitation of motion, is rated 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8512, which contemplates moderate incomplete paralysis of the lower radicular group, and his limitation of motion, left index or long finger associated with status post burn, left hand with limitation of motion, is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229, which contemplates limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  It does not appear that the VA examiner considered the Veteran's peripheral neuropathy and limitation of motion of the left hand in offering an opinion with regard to his ability to maintain gainful employment.  Likewise, while the examiner stated that the Veteran does not claim that his left hand renders him unemployable, he has made prior statements to the contrary and he specifically told the examiner that had problems with manual dexterity and that he was only working one hour per day due in part to his left hand problems.  Thus, the Veteran should be afforded another VA examination to assess whether ALL of the Veteran's service-connected disabilities preclude unemployability per 38 C.F.R. § 4.16(b).  

The RO/AMC should then make a determination as to whether there is evidence to suggest that the Veteran's service-connected disabilities warrant referral for extra-schedular consideration under 38 C.F.R. § 4.16(b).  The Board emphasizes at this juncture it is not necessary for the Director to consider an extra-schedular evaluation for his service-connected disabilities under 38 C.F.R. § 3.321(b)(1), since this can only be appealed through an increased rating claim for each of his disabilities.  Presently, no increased rating claim is on appeal.  The Board adds that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination for an opinion concerning the impact of all the Veteran's service-connected disabilities (status post burn, left hand with limitation of motion, manifested by moderate incomplete paralysis of the lower radicular group; limitation of motion, left index or long finger associated with status post burn, left hand with limitation of motion; tinnitus; and, bilateral hearing loss) on the Veteran's ability to work and maintain gainful employment.  If need be, further testing should be accomplished.  The examiner should answer the following:  Is it at least as likely as not (50 percent probability or more) the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and advancing age?  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, specifically his status post burn, left hand with limitation of motion, manifested by moderate incomplete paralysis of the lower radicular group; limitation of motion, left index or long finger associated with status post burn, left hand with limitation of motion, and any nonservice-connected disabilities.  

The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

2.  If and only if the above VA examiner determines that all or some of the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation for which he is qualified, and the Veteran still fails to meet the TDIU schedular requirements, then the RO should submit the Veteran's case to the Director, Compensation and Pension Service for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) only.  Such a determination would address whether his service-connected disabilities preclude the Veteran from participating in gainful employment for which he is qualified.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b) only.  It is not necessary for the Director to consider an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for any of his service-connected disabilities.  

3.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

